                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


BOBBY SANDERS,

             Plaintiff,

      v.                                             Case No. 18-CV-1945

JARED FRANKE, et al.,

             Defendants.


                                      ORDER


      Plaintiff Bobby Sanders, a Wisconsin state prisoner who is representing

himself, filed this lawsuit under 42 U.S.C. § 1983. This court screened his complaint

and allowed him to proceed on Eighth Amendment claims against several defendants,

including a Jane Doe nurse. (ECF No. 9.) Sanders later substituted defendant Rachel

Larson for the Jane Doe placeholder. (ECF No. 17.)

      The defendants moved for summary judgment (ECF No. 22) but failed to

submit proposed findings of fact in support, as Civil L. R. 56(b)(1)(C) requires. The

court allowed the defendants to submit their proposed findings of fact by February 18,

2020, and gave Sanders thirty days to respond. (ECF No. 32.) The defendants

submitted their proposed findings of fact on February 4, 2020 (ECF No. 33), to which

Sanders did not respond. Therefore, the defendants’ motion is fully briefed and ready

for resolution.
                                     BACKGROUND

       The facts in this section are taken from the defendants’ proposed findings of

fact (ECF No. 33), their declarations in support (ECF Nos. 24–25), and video footage

of the incident in question (ECF No. 27). In his brief in opposition to summary

judgment, Sanders states that he “disagree[s] with all/each of the defendants [sic]

proposed findings of facts.” (ECF No. 30 at 5.) But the defendants had not yet filed

their proposed findings of fact when Sanders submitted his brief in opposition. And

once the defendants’ proposed findings of fact were filed, Sanders did not respond to

them, provide his own statement of proposed facts, or submit an affidavit or other

evidence in opposition to the defendants’ motion, as this court’s local rules require.

See Civil L. R. 56(b)(2)(B)(i)–(ii), (C).

       Therefore, the court will consider the defendants’ proposed findings of fact

admitted for purposes of this decision. See Civil L. R. 56(b)(4); Smith v. Lamz, 321

F.3d 680, 683 (7th Cir. 2003) (“We have consistently held that a failure to respond by

the nonmovant as mandated by the local rules results in an admission.”). Because

Sanders’s complaint is verified, however, it is the equivalent of an affidavit for

purposes of this decision. See Devbrow v. Gallegos, 735 F.3d 584, 587 (7th Cir. 2013);

Ford v. Wilson, 90 F.3d 245, 246–47 (7th Cir. 1996). The court will consider the

contentions in his complaint to the extent they are supported by evidence in the

record. Devbrow, 735 F.3d at 587.




                                            2
      A. The Parties

      The court allowed Sanders to proceed on his claims against Corrections

Officers Jared Franke and Alexander Laplant, Captain James Elsinger, Security

Director John Kind, Warden Scott Eckstein, and Nurse Rachel Larson. At all times

relevant to this lawsuit, the defendants worked at the Green Bay Correctional

Institution, where the plaintiff was a prisoner. (ECF No. 1 at 1–2, 6.)

      B. Sanders’s Complaint

      Sanders states that on July 13, 2018, he was on his way out of his cell to shower

when Officer Franke approached his cell and ordered him to remove his du-rag. (ECF

No. 1 at 2.) Sanders asserts that Franke has a history of being aggressive with

inmates, so he immediately complied and moved to leave his cell. (Id. at 2–3.) As

Sanders attempted to walk out, he states, Franke slammed the cell door shut, causing

Sanders to jump back out of the way. (Id. at 3.) As he did so, his right hand was caught

in the door, causing him significant pain. (Id.) Sanders attempted to pull the door

open as he told Franke that his hand was caught in the door. (Id.) Sanders states that

Franke ignored him and “pushed on the cell door violently several more times” before

noticing Sanders’s hand was stuck. (Id.) Franke “ease[d] up a bit” so that Sanders

could pull his hand back, slammed the cell door shut, and “walked off as if nothing

ever happen[ed].” (Id.)

      It is undisputed that Officer Franke closed Sanders’s hand in the cell door and

that Sanders suffered cuts and abrasions to his hand. (ECF No. 33, ¶¶ 1 & 3.)



                                           3
Sanders’s injuries are evident in pictures the defendants attached to their summary

judgment materials. (ECF No. 24-2 at 2–7.)

      Sanders states that he told the unit manager (not a defendant) what had

happened and showed her his hand. (ECF No. 1 at 4.) The unit manager instructed a

sergeant (also not a defendant) to send Sanders to the Health Services Unit (“HSU”)

for treatment. (Id.) Sanders states that Officer Laplant prohibited him from going to

the HSU, but another sergeant escorted Sanders to the HSU a few minutes later. (Id.)

Sanders explained to Nurse Larson what had happened and showed her his injuries.

(Id. at 4–5.) Instead of taking pictures of his injuries, Larson left the room to tell an

officer that Sanders was refusing treatment. (Id. at 5.) Sanders followed Larson and

told her that he was not refusing treatment and would not sign any paper stating

that he was. (Id.) Larson told Sanders “that the situation was out of her hands” and

had Sanders taken back to his cell, where he was ordered to lock in without receiving

any treatment. (Id.)

      Sanders states that he later spoke with Captain Elsinger about his injury.

(ECF No. 1 at 5.) Elsinger told Sanders that he did not believe his story about the

incident but would see him later to take pictures. (Id.) When Elsinger arrived to take

Sanders for photographing of his injuries, Elsinger used tight handcuffs even though

Sanders told Elsinger before he applied the handcuffs that he “was in extreme pain.”




                                           4
(Id.) Sanders states that he never received treatment for his injuries and “had to deal

with the pain on my own with ice and (O.T.C.) pai[n] meds.” (Id.)

       Sanders asserts that Officers Franke and Elsinger used excessive force on him

on July 13, 2018. (ECF No. 1 at 6.) He accuses Nurse Larson of failing to treat his

hand injuries. (Id.) He also asserts that Security Director Kind and Warden Eckstein

failed to protect him from Franke despite knowing Franke has a history of being too

aggressive toward inmates and that inmates had filed complaints about him in the

past. (Id.)

       C. Video Footage

       The court has reviewed the video footage of the incident. There is no audio. The

camera shows the bottom floor of the prison and the second and third rows of cell

doors from an angle. The camera does not look into the cells. The cell doors are grated

and a dark color, and they slide open to the right and close to the left. At

approximately one minute into the video the doors of the cells on the lower of the two

rows unlock. The doors slide open, and inmates exit the cells and begin walking away

from the camera holding transparent plastic bags.

       At 1:35 into the video a corrections officer walks into the frame and follows the

inmates down the walkway, closing cell doors as he goes. At 1:44, he approaches a

cell door in the middle of the frame in between green and red swatches of color on the

wall. He lifts his right arm to begin closing the door but pauses and lets his arm fall

back to his side. The officer appears to speak with someone inside the cell through

the open door. He places his left arm on the railing along the walkway and begins to

                                           5
slide the door closed using his right hand, but he stops before it is fully closed and

opens it again. The officer gestures with his left arm out and away from the cell

toward the walkway. He pauses for a moment before again using his right arm to

slide the cell door closed.

       But at 1:51, as he is sliding the cell door shut, an object emerges from the cell

door, though it is hard to discern whether it is a body part (perhaps an arm, leg, or

hand) or a bag like those the other inmates were carrying. Just as the object emerges,

the door appears to hit against the object and slides slightly open again. The officer

slightly reopens the door and moves his left arm and hand into the cell, as if to move

the object away from the path of the cell door. He then steps away from the door

before guiding it closed with both hands. The officer continues down the walkway,

closing cell doors, and eventually walks out of the frame. There is no further

movement of the cell door, and no one exits the cell before the video ends.

       A second corrections officer on the ground floor walks in the direction of the

cell where the previous officer had been and turns his head up, as if speaking with

someone on the second level. He pauses to face the cell before putting his arms out

from his body, palms up. He then turns and walks back in the direction from which

he came, in the same direction that the inmates and the first officer had been walking.

       D. Other Evidence

       Officer Franke submitted an incident report about the July 13, 2018 incident.

(ECF No. 25-2 at 16.) He wrote that, when he approached Sanders’s cell, Sanders was

sitting on his bunk watching television and was unprepared to shower. (Id.) Franke

                                           6
told Sanders “that if he was showering, he had to hurry,” but Sanders did not move.

(Id.) Franke again told Sanders he needed to go now if he was showering, and Sanders

slowly stood up. (Id.) Franke a third time told Sanders he needed to leave now if he

wanted to shower, but Sanders merely stood and watched the television. (Id.) Franke

began to close the cell door, when Sanders said, “I’m coming, I’m coming” but

continued not to move toward the door. (Id.) Franke again began to close the door,

but just as it was about to close, Sanders moved what Franke believed was Sanders’s

laundry bag between the door and the door jamb. (Id.) When the door would not close,

Franke ordered Sanders to move his laundry bag. (Id.) Sanders moved the bag, and

Franke closed the door and walked away “with no further incident.” (Id.) A sergeant

later informed Franke that Sanders was complaining that Franke had closed his

hand in the door. (Id.)

      The photographs taken of Sanders’s hands on July 13, 2018, are somewhat

grainy, and Sanders’s tattoos make it difficult to see clearly what, if any, damage was

done to his hand. (ECF No. 24-2 at 2–7.) However, the pictures seem to show that his

hand was not discolored or noticeably swollen. (Id.; ECF No. 33, ¶ 3.) Sanders did not

seek or receive any follow-up treatment about pain in his hand but did seek medical

treatment for his asthma in the weeks after the incident. (ECF No. 33, ¶ 3.)

      E. Exhaustion

      Sanders filed administrative grievances against Officer Franke about his use

of force on July 13, 2018. (ECF No. 25, ¶ 7; ECF No. 25-2 at 10.) Sanders also grieved

each of his other claims against the defendants except his claim that Elsinger

                                          7
handcuffed him too tightly while escorting him for the photographing of his hand.

(ECF No. 33, ¶ 2.)

                      SUMMARY JUDGMENT STANDARD

      A party is entitled to summary judgment if it shows that there is no genuine

dispute as to any material fact and it is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

“Material facts” are those that “might affect the outcome of the suit.” See Anderson,

477 U.S. at 248. A dispute over a “material fact” is “genuine” if “the evidence is such

that a reasonable jury could return a verdict for the non-moving party.” Id.

      Summary judgment is proper “against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and

on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). To survive a motion for summary judgment, a non-moving

party must show that sufficient evidence exists to allow a jury to return a verdict in

its favor. Brummett v. Sinclair Broad. Grp., Inc., 414 F.3d 686, 692 (7th Cir. 2005).

                                      ANALYSIS

      The Eighth Amendment protects convicted prisoners from cruel and unusual

punishments, including the denial of adequate medical care. See Estelle v. Gamble,

429 U.S. 97, 104 (1976). An Eighth Amendment claim consists of both objective and

subjective components. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A prisoner must

show both that he “is incarcerated under conditions posing a substantial risk of

serious harm” and that a prison official had a “sufficiently culpable state of mind.” Id.

                                           8
A prison official shows deliberate indifference when he “realizes that a substantial

risk of serious harm to a prisoner exists, but then disregards that risk.” Perez v.

Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (citing Farmer, 511 U.S. at 837). In the

context of a claim regarding medical treatment, the inmate must allege both that he

“suffered from an objectively serious medical condition” and that the defendants were

“deliberately indifferent to that condition.” Petties v. Carter, 836 F.3d 722, 728 (7th

Cir. 2016) (citing Farmer, 511 U.S. at 834). A non-life-threatening medical condition

that, left untreated, results in “needless pain and suffering” satisfies the objective

component of a deliberate indifference claim. Gutierrez v. Peters, 111 F.3d 1364, 1371

(7th Cir. 1997) (citing Estelle, 429 U.S. at 106). “[D]eliberate indifference describes a

state of mind more blameworthy than negligence.” Farmer, 511 U.S. at 835. “[A]n

official’s failure to alleviate a significant risk that he should have perceived but did

not” does not amount to cruel and unusual punishment. Id. at 838.

      The Eighth Amendment also protects a convicted inmate from “the

unnecessary and wanton infliction of pain.” Hudson v. McMillian, 503 U.S. 1, 5 (1992)

(quoting Whitley v. Albers, 475 U.S. 312, 319 (1986)). Establishing an Eighth

Amendment claim of excessive force requires a showing that (1) “the alleged

wrongdoing was objectively ‘harmful enough’ to establish a constitutional violation,”

and (2) “‘the officials act[ed] with a sufficiently culpable state of mind.’” Hudson, 503

U.S. at 8 (quoting Wilson v. Seiter, 501 U.S. 294, 303 (1991)). The “core judicial

inquiry” is “whether force was applied in a good-faith effort to maintain or restore



                                           9
discipline, or maliciously and sadistically to cause harm.” Id. at 6 (citing Whitley, 475

U.S. at 320–21).

      A. Officer Franke

      Sanders states that Officer Franke slammed his cell door shut on his hand and

then “pushed on the cell door violently” several times. The video evidence does not

support those assertions. The video shows that Officer Franke begins to close the door

once, using a minimal amount of force, before pulling the cell door open and motioning

or talking to the person inside the cell, presumably Sanders. He then uses the same

amount of force again to close the door before it bumps against an object, which was

Sanders’s hand, though Franke believed it to be his laundry bag. Franke moves the

hand and Sanders away from the door’s path, closes it without significant force, and

walks off.

      Nothing in the video footage suggests Franke’s closing of the cell door was done

maliciously or sadistically to cause Sanders harm. The video shows that he closed the

cell door not violently but with only the amount of force necessary to secure the door

shut. In no way does the video support a characterization of the cell door being

slammed shut. Even if Franke’s use of force was greater than necessary, there is no

evidence that he subjectively intended to injure Sanders. Although the door evidently

closed on Sanders’s hand, Franke’s uncontested incident report shows that he

believed that door had closed against Sanders’s laundry bag. The evidence shows

that, at most, Franke may have acted negligently when he closed the door and did

not realize that Sanders’s hand, and not his laundry bag, was in the way. But even if

                                           10
that were the case, neither negligence nor gross negligence is enough to support an

Eighth Amendment violation. See Farmer, 511 U.S. at 835-36; Chapman v. Keltner,

241 F.3d 842, 845 (7th Cir. 2001).

      That Sanders suffered only minor injuries further suggests that Franke did

not use excessive force when closing the cell door. Although Sanders need not

demonstrate a significant injury to satisfy the Eighth Amendment, he cannot premise

his claim “on a de minimis use of physical force.” Outlaw v. Newkirk, 259 F.3d 833,

838 (7th Cir. 2001) (citing DeWalt v. Carter, 224 F.3d 607, 620 (7th Cir. 2000),

abrogated in part on different grounds by Savory v. Cannon, 947 F.3d 409, 423–24

(7th Cir. 2020) (en banc)). Sanders suffered only cuts and a sore wrist, which he states

he treated with ice and pain medication. Those injuries do not support a conclusion

that Franke violently or forcefully closed the cell door. See id. (affirming judgment

against prisoner who alleged that correctional officer had used excessive force when

he closed prisoner’s hand in cuff port of cell door, causing slight swelling and

temporary pain in fingers).

      Sanders asserts that Franke falsified his incident report. He contends that

Franke falsely stated that Sanders was watching television because he did not have

one at the time. (ECF No. 30 at 1.) But Sanders provides no evidence in support of

that assertion, not even an affidavit attesting that he had no television on July 13,

2018. Moreover, the video footage belies Sander’s characterization of the incident and

supports Franke’s version, as documented in the incident report. The footage does not



                                          11
support Sanders’s claim that Franke intentionally and maliciously closed the cell door

on his hand.

       B. Officer Laplant

       There is no evidence supporting Sanders’s claim against Officer Laplant for

refusing to take him to the HSU for treatment of his hand. Sanders has not provided

evidence showing his injury was serious. The pictures of his hands show three small

wounds on Sanders’s right hand. (ECF No. 24-2 at 3–7.) There is no obvious

discoloration or swelling. Sanders does not assert that he suffered any long-lasting

symptoms of his injuries, and he states he was able to treat his pain with ice and

over-the-counter medication. (ECF No. 1 at 5.) There is no evidence that his hand or

wrist was sprained or broken, which likely would qualify as a serious medical

condition. Nor did he submit any medical request forms seeking additional treatment

for his hand.

       Even assuming Sanders was experiencing significant pain from the incident,

he states only that Officer Laplant did not immediately take him to the HSU for

medical treatment, delaying his eventual treatment. For a delay in treatment to be

actionable, “a plaintiff must also provide independent evidence that the delay

exacerbated the injury or unnecessarily prolonged pain.” Petties, 836 F.3d at 730–31.

Sanders has provided no such evidence. Moreover, he states that, only minutes after

Laplant refused to take him to the HSU, a sergeant escorted him there. Although this

small delay may have increased Sanders’s total pain from his hand injury, a few

minutes is not enough for an injury of this severity (or lack of it) to hold Laplant liable

                                            12
for inflicting cruel and unusual punishment. See Gutierrez v. Peters, 111 F.3d 1364,

1372 (7th Cir. 1997) (noting that not “every ache and pain or medically recognized

condition involving some discomfort can support an Eighth Amendment claim”).

       C. Nurse Larson

       Nor does the evidence support Sanders’s claim of deliberate indifference

against Nurse Larson. As noted above, the pictures in the record do not suggest

Sanders’s injury was serious. The only evidence in the record pertaining to Larson’s

treatment of Sanders is a progress note in which Larson referred to DOC 3220 and

wrote that Sanders refused medical attention for his hand. (ECF No. 24-3 at 13.) The

DOC 3220 is a form labeled “Refusal of Recommended Health Care.” (Id. at 17.) On

that form is a checked box signifying that Sanders had “Refuse[d] to permit a health

provider to conduct a recommended medical examination/screening.” (Id.) Larson and

a non-defendant correctional officer signed the form and noted that Sanders had

refused to sign it. (Id.)

       Sanders asserts that “there [is] not any evidence’s that I refuse treatment[.]

I never told or sign a refused papers [sic].” (ECF No. 30 at 3.) But there is evidence

that he refused treatment—the progress note and DOC 3220 stating that he refused

treatment. Sanders does not contest the authenticity of those documents. In his

complaint, however, Sanders stated that he told Larson he was not refusing

treatment and would not sign any paper stating that he was. It is therefore

undisputed that Sanders did not receive treatment, but it is disputed why he did not

receive treatment—either because Larson refused to treat Sanders (as Sanders

                                         13
asserts) or because Sanders refused to let Larson treat him (as the defendants

contend).

      Even if Larson refused to treat Sanders’s injury, Sanders fails to provide

sufficient evidence that his medical condition was objectively serious. Sanders states

in his complaint that he suffered cuts on his fingers and wrist. But he also states he

was able to wash the cuts in his sink. And the pictures the defendants submitted

show the cuts are small and had scabbed over by that evening when the pictures were

taken. Sanders states he experienced “numbing pain” and pain when he attempted

to move his fingers. But he also states that he was able to treat his pain with ice and

over-the-counter medication. Sanders does not assert that he suffered any lasting

injury or limited use of his hand because Larson did not treat him. The evidence does

not support a conclusion that the cuts on his hand and temporary pain in his fingers

and wrist constituted an objectively serious medical need. See Outlaw, 259 F.3d 838

(concluding that swelling and temporary pain suffered by prisoner when cuff port was

closed on his hand were minor injuries); White v. Matti, 58 F. App’x 636, 638 (7th Cir.

2002) (concluding that lacerations, bruises, cuts, and swelling suffered by inmate

when food trap was closed on his arm constituted minor injuries). Therefore, Larson

is not liable under the Eighth Amendment for not treating Sanders’s injury, even if

she intentionally refused to treat him.

      D. Captain Elsinger

      Sanders states that Captain Elsinger applied handcuffs tightly to Sanders’s

injured hand despite knowing that his hand was injured and despite Sanders telling

                                          14
him that he was in pain. Once again, Sanders submitted no evidence to support his

assertions. Even if he had, he states that he told Elsinger only once (and only before

being handcuffed) that he was in pain, and he does not state whether the handcuffing

itself caused him additional pain or injury or whether he sought medical treatment

for any injury caused by the handcuffs. Sanders’s assertions do not support a claim

of excessive force against Elsinger. See Tibbs v. City of Chicago, 469 F.3d 661, 666

(7th Cir. 2006) (affirming dismissal of excessive-force claim based on tight

handcuffing because inmate complained only once about the tight handcuffs and did

not allege degree of pain or resulting injury).

      Moreover, Sanders failed to exhaust his administrative remedies regarding his

handcuffing claim against Elsinger. Under the Prison Litigation Reform Act, an

inmate cannot assert a cause of action under federal law “until such administrative

remedies as are available are exhausted.” 42 U.S.C. § 1997e(a); see Woodford v. Ngo,

548 U.S. 81, 93 (2006). Exhaustion requires that an inmate comply with the rules

applicable to the grievance process at the inmate’s institution. Pozo v. McCaughtry,

286 F.3d 1022, 1025 (7th Cir. 2002). This requirement “applies to all inmate suits

about prison life, whether they involve general circumstances or particular episodes,

and whether they allege excessive force or some other wrong.” Porter v. Nussle, 534

U.S. 516, 532 (2002). The Court of Appeals for the Seventh Circuit applies a “strict

compliance approach to exhaustion,” Dole v. Chandler, 438 F.3d 804, 809 (7th Cir.

2006), and expects inmates to adhere to “the specific procedures and deadlines

established by the prison’s policy.” King v. McCarty, 781 F.3d 889, 893 (7th Cir. 2015)

                                           15
(citing Woodford, 548 U.S. at 93). Because exhaustion is an affirmative defense, the

defendants bear the burden of proving that Sanders failed to exhaust. See Pavey v.

Conley, 544 F.3d 739, 740–41 (7th Cir. 2008) (citing Jones v. Bock, 549 U.S. 199, 216

(2007)).

      Wisconsin inmates must file an administrative complaint within fourteen days

of an incident. Wis. Admin. Code § DOC 310.07(2). Inmates must exhaust all

administrative remedies that the DOC has promulgated by rule before commencing

a civil action against an officer, employee, or agent of the DOC. Wis. Admin. Code

§ DOC 310.05. It is undisputed that Sanders did not file an inmate complaint alleging

that Elsinger handcuffed him too tightly. (ECF No. 33, ¶ 2; ECF No. 25, ¶ 12; ECF

No. 25-1.) He did grieve Officer Franke closing the cell door on his hand, but he does

not allege in that grievance that Elsinger had used excessive force on him when

handcuffing him that evening. Because he failed to file a complaint about Elsinger’s

actions, Sanders failed to exhaust his administrative remedies on this claim, which

must be dismissed.

      E. Security Director Kind and Warden Eckstein

      Sanders submitted no evidence in support of his assertion that Franke has a

history of being aggressive with inmates and has faced previous complaints about his

behavior. Nor did he submit any evidence that Security Director Kind and Warden

Eckstein were aware of Franke’s past behavior and disregarded the risk he

purportedly posed to Sanders and other inmates. He merely reiterates the claims

from his complaint and asserts that, if the court reviewed Franke’s work history, it

                                         16
“would also see he ha[s] a history of assaults and has injur[ed] inmates in the past.”

(ECF No. 30 at 4.) Sanders did not submit any evidence documenting Franke’s work

history or purported past complaints about his aggressive nature. There is no support

in the record for his claims against these defendants and no basis to hold them liable.

Defendants Kind and Eckstein are entitled to judgment as a matter of law.

      F. Qualified Immunity

      Because the court is granting each defendant summary judgment on the

merits, they do not need qualified immunity. See Sierra-Lopez v. Cnty., No. 17-CV-

1222-PP, 2019 WL 3501540, at *10 (E.D. Wis. July 31, 2019) (citing Viero v. Bufano,

925 F. Supp. 1374, 1387 (N.D. Ill. 1996), and Antepenko v. Domrois, No. 17-CV-1211,

2018 WL 6065347, at *6 (E.D. Wis. Nov. 20, 2018)).

                                   CONCLUSION

      IT IS THEREFORE ORDERED that the defendants’ motion for summary

judgment (ECF No. 22) is GRANTED.

      IT IS FURTHER ORDERED that this case is DISMISSED. The Clerk’s

office shall enter judgment accordingly.

      Dated at Milwaukee, Wisconsin this 12th day of March, 2020.



                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                           17
